Citation Nr: 1718551	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for diabetes mellitus with erectile dysfunction and retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In March 2011, the RO, in pertinent part, granted service connection for PTSD and bilateral hearing loss and assigned initial ratings of 30 percent and noncompensable, respectively, both effective in August 2010; and, denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran appealed those determinations.  An April 2013 rating decision granted an increased initial rating for the PTSD from 30 to 50 percent, effective in August 2010.   

In a July 2014 rating decision, the RO denied service connection for sleep apnea, skin cancer, an increased rating for diabetes mellitus, and a TDIU.  The Veteran filed a notice of disagreement with this decision, but was not immediately issued a statement of the case.  

In June 2015, the Board took jurisdiction of the TDIU issue as part of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also denied entitlement to a higher rating for PTSD and bilateral hearing loss.  The Board's June 2015 decision is final.  The Board also remanded the issue of entitlement to a TDIU as intertwined with issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities, skin cancer, obstructive sleep apnea due to PTSD, and an increased rating for diabetes mellitus.  

Service connection for peripheral neuropathy of the bilateral upper and lower extremities was later granted and assigned 0 percent ratings, effective August 2010 (for lower extremities) and February 2017 (for upper extremities).  See September 2016 and March 2017 rating decisions.  These matters are no longer in appellate status.

The other matters were remanded for issuance of a statement of the case, which was provided on September 12, 2016.  The Veteran never perfected an appeal as to the issue of service connection for skin cancer and obstructive sleep apnea.  Thus, these matters are not before the Board.  

As for the diabetes mellitus claim, however, in an October 2016 statement, the Veteran noted that he was responding to the September 12, 2016 letter and was submitting evidence to prove he was entitled to a 40 percent rating for diabetes mellitus.  He submitted a medical statement from a private physician dated in December 2016 noting that he had been started on an activity regulation schedule to better control his glucose levels.  Although the Veteran did not submit a formal substantive appeal, he has communicated that he wanted to continue his appeal with respect to his diabetes mellitus and specifically referenced that he was responding to the statement of the case in September 2016.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009) (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional).  It does not appear that the RO is processing the Veteran's increased rating claim for diabetes mellitus.  Therefore, the Board will take jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given that the Veteran has demonstrated a worsening in his diabetes mellitus by submitting private medical evidence suggesting that he is now required to have his activities regulated, a VA examination should be provided to assess the present severity of his diabetes mellitus.  The report should also comment as to whether the Veteran's diabetes mellitus affects his employability.  Thereafter, a supplemental statement of the case addressing the matter should be provided and the issues should be certified to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any pertinent treatment records pertaining to his diabetes mellitus.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his diabetes mellitus from December 2013 to the present.

3.  After the above has been completed, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected diabetes mellitus and to address the TDIU claim.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

With respect to diabetes, the examiner should state whether or not the Veteran's diabetes is manifested by regulation of activities (i.e., the avoidance of strenuous occupational and recreational activities).

With respect to the TDIU claim, the examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected diabetes mellitus with erectile dysfunction and retinopathy, PTSD, hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities on his employment. The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  The AOJ should then review the record and readjudicate the claim for a rating higher than 20 percent for diabetes mellitus and TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




